                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                               Civil Action No. 5:20-CV-612-D

 Justin J. White,

                                   Plaintiff,
                                                     Defendant’s Reply to Plaintiff’s Response in
        v.                                              Opposition to Defendant’s Motion to
                                                                      Dismiss
 NC Special Police, LLC,

                                   Defendant.


        COMES NOW Defendant NC Special Police, LLC (“Defendant” or “NC Special

Police”), by and through the undersigned counsel, and pursuant to Local Civil Rule 7.1(f)(1), and

replies to matters initially raised in Plaintiff’s Response to Defendant’s Motion to Dismiss for

Failure to State a Claim.

        Rather than responding to the legal arguments of Defendant’s Motion to Dismiss,

Plaintiff’s Response puts forth unwarranted conclusions and improper extraneous facts.

Plaintiff’s Amended Complaint lacks sufficient factual allegations to state a plausible claim for

any of its three causes of action, and therefore Defendant respectfully requests it be dismissed in

its entirety.

                Plaintiff Fails to State a Claim for Retaliation in Violation of Title VII

        In his Response to Defendant’s Motion to Dismiss, Plaintiff argues against dismissal of

his Retaliation claim, insisting that the Amended Complaint contains sufficient factual

allegations to establish a plausible causal nexus between Plaintiff’s protected activity and

Defendant’s alleged refusal to hire him. (See Document No. 20, pp. 2-3.) This argument fails,



                                                                                                 1
                Case 5:20-cv-00612-D Document 21 Filed 04/16/21 Page 1 of 7
however, because Plaintiff puts forth only unwarranted conclusions rather than the substantive

factual allegations necessary to “nudge” this claim “across the line from conceivable to

plausible.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

       Plaintiff’s Response incorrectly claims that factual allegations in Paragraph 28 of the

Amended Complaint establish Defendant’s knowledge of Plaintiff’s protected activity

(Document No. 20, pp. 2-3).       Paragraph 28, which claims Defendant “became aware that

[Plaintiff] was participating in protected EEOC activity,” amounts to nothing more than a

conclusory restatement of an element of Plaintiff’s claim. See, e.g. Ashcroft v. Iqbal, 556 U.S.

662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009) (respondent’s allegation that petitioners

"knew of, condoned, and willfully and maliciously agreed to subject [him]" to harsh conditions

of confinement...solely on account of [his] religion, race, and/or national origin…” is a bare

assertion and amounts to nothing more than a "formulaic recitation of the elements" of the

respondent’s claim, and such conclusory allegations are not entitled to be assumed true); see

also Bass v. E.I. DuPont de Nemours & Co., 324 F.3d 761, 765 (4th Cir.2003) (the words that

make up the elements of a cause of action “are not talismanic, for they are but a legal conclusion;

it is the alleged facts supporting those words, construed liberally, which are the proper focus at

the motion to dismiss stage.”)

       Although Paragraph 28 of the Amended Complaint refers to “statements made by

Defendant to Plaintiff that they did not want to hire him because of the pending lawsuit,”

(Document No. 20, pp. 2-3), nowhere in the Amended Complaint does Plaintiff actually allege

Defendant made any statement about Plaintiff’s pending lawsuit. Plaintiff does attribute such a

statement to an individual identified in the Amended Complaint only as “Monahan” (Document




                                                                                                 2
           Case 5:20-cv-00612-D Document 21 Filed 04/16/21 Page 2 of 7
No. 13 at ⁋ 25), but at no point does Plaintiff explain what, if any, connection he claims existed

between Monahan and the Defendant, nor does Plaintiff allege that “Monahan” spoke on behalf

of Defendant.

       Plaintiff’s Response claims that in his Amended Complaint, he “...plainly alleges that

Defendant specifically told him he was aware of the lawsuit and the claims of the lawsuit which

were based in violations of Title VII.” (Document No. 20, p. 3.) As discussed above, the

Amended Complaint never alleges Defendant made such a statement.             Even assuming the

Amended Complaint alleged a connection between Monahan and Defendant such that

Monahan’s statement could be attributed to Defendant, Monahan’s statement refers only to a

“pending lawsuit” against a law enforcement agency. (Document No. 13, ⁋ 25.) The Amended

Complaint contains no facts indicating Monahan or the Defendant knew anything about the

substance of the lawsuit, much less that the “claims of the lawsuit...were based in violations of

Title VII.” (Document No. 20, p. 3.)

       Finally, Plaintiff’s attempt to imply a causal nexus between his protected activity and the

adverse employment action based on temporal proximity fails because the Amended Complaint

does not specify the date or time at which Defendant allegedly gained knowledge of Plaintiff’s

protected activity. It is impossible to determine the temporal proximity of two events when

provided with the date of only one of those events.

                    Plaintiff Fails to State a Claim for Breach of Contract

       Plaintiff’s Response to Defendant’s Motion to Dismiss tries but fails to shore up

Plaintiff’s Breach of Contract claim with an inaccurate reference to the relevant legal standard

and an inappropriate allegation that goes beyond the face of the Amended Complaint.




                                                                                                3
           Case 5:20-cv-00612-D Document 21 Filed 04/16/21 Page 3 of 7
       In his Response to Defendant’s Motion to Dismiss, Plaintiff argues that the validity

and/or enforceability of the alleged conditional offer of probationary employment “is a factual

dispute that cannot be resolved at this stage of the proceedings.” (Document No. 20, pp. 4.)

Plaintiff is mistaken. Although the Plaintiff is entitled to have questions of fact construed in his

favor at the motion to dismiss stage, whether the Amended Complaint alleges facts sufficient to

indicate the existence of a valid contract is an issue of law and not of fact. Because Plaintiff’s

Amended Complaint not only lacks factual allegations supporting the existence of a valid

contract, but in fact puts forth facts inconsistent with the existence of a valid contract,

specifically the unmet condition precedent of Plaintiff’s obtaining certification (See Document

No. 15, p. 9), Plaintiff’s Breach of Contract claim cannot survive a motion to dismiss.

       Plaintiff next attempts to salvage his Breach of Contract claim by presenting new facts

not alleged in the Amended Complaint. (Document No. 20, p. 4.) For the first time in his

Response to Defendant’s Motion to Dismiss, Plaintiff invokes the “prevention doctrine” and

claims that “but for the Defendant’s action, the contract would not have been breached because

Plaintiff would have been able to meet the condition…” (Document No. 20, p. 4.) Whether

Plaintiff could have obtained certification, and thus satisfied the condition precedent, depended

on the outcome of the background check and investigation, which had hit a snag when Defendant

reviewed Plaintiff’s prior use of force incident and the resulting internal investigation (Document

No. 13, ⁋⁋ 16-21.) Defendant’s concerns about this potentially troubling incident in Plaintiff’s

employment history create an “obvious alternative explanation” for Defendant’s decision to

rescind its conditional offer, a more plausible conclusion than the unlawful retaliation Plaintiff

asks the Court to infer. (See, e.g. Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173




                                                                                                  4
           Case 5:20-cv-00612-D Document 21 Filed 04/16/21 Page 4 of 7
L.Ed.2d 868 (2009) “as between [an] obvious alternative explanation" and “purposeful, invidious

discrimination,” “...discrimination is not a plausible conclusion.”)

       Finally, Plaintiff claims that he “provided emails to support” his contention that “but for

the Defendant’s decision to terminate him,” he “would have been certified” by the Commission.

(Document No. 20, pp. 4-5.) Neither the Complaint nor the Amended Complaint filed with this

Court include any such emails attached as exhibits or explicitly incorporated by reference,

meaning there is no way Plaintiff could have provided emails for consideration at the motion to

dismiss stage.

          Plaintiff Fails to State a Claim for Unfair and Deceptive Trade Practices

       Plaintiff’s Response to Defendant’s Motion to Dismiss acknowledges the requirement

that a plaintiff allege “substantial aggravating factors” to escalate claims into violations of North

Carolina’s Unfair and Deceptive Trade Practices Act (“UDTP”). (Document No. 20, p. 5.) The

“factors” Plaintiff’s Response puts forward, however, are either newly-introduced factual

allegations outside the Complaint, or mere labels and conclusions, neither of which can save

Plaintiff’s UDTP claim from dismissal.

       The first such “aggravating factor” listed in Plaintiff’s Response is that Defendant’s

alleged breach caused Plaintiff “...to lose his certification and become ineligible for employment

with other law enforcement agencies because [his] training expired due to not being connected to

a law enforcement agency.” (Document No. 20, p. 5.) Even assuming this type of consequential

damages could be considered an aggravating factor of the underlying breach of contract, this

assertion cannot salvage Plaintiff’s UDTP claim because it appears for the first time in Plaintiff’s

Response, and was not alleged anywhere in the Amended Complaint. The Amended Complaint




                                                                                                   5
           Case 5:20-cv-00612-D Document 21 Filed 04/16/21 Page 5 of 7
contains factual allegations regarding Plaintiff’s efforts to obtain certification from the Training

and Standards Commission, but does not allege Plaintiff actually obtained such certification,

much less lost it1, and does not allege any facts related to Plaintiff’s future eligibility for

employment in law enforcement. (Document No. 13.)

        Setting aside the newly-asserted factual allegations not properly before the Court at this

time, the only other potential aggravating factorPlaintiff’s Response attempts to put forth is that

“Defendant’s actions were deceitful and intentional.” (Document 20, p. 5.) Without factual

support, however, this statement amounts to nothing more than “labels and conclusions” and

cannot save Plaintiff’s UDTP claim from dismissal.

                                                  Conclusion

        For the reasons stated in Defendant’s Memorandum in Support of its Motion to Dismiss,

as well as those set forth herein, Defendant respectfully moves the Court to dismiss Plaintiff’s

Amended Complaint in its entirety for failure to state a claim on which relief can be granted.


Respectfully submitted,

        This the 16th day of April, 2021.

                                            Vennum PLLC

                                                       By:         /s/ Elizabeth Vennum
                                                                   N.C. State Bar No. 49747
                                                                   Vennum PLLC
                                                                   8510 McAlpine Park Drive, Suite 210
                                                                   Tel. (980) 338-0111
                                                                   Fax (980) 228-9728
                                                                   Counsel for Defendant
                                                                   Email: liz@vennumlaw.com
1
 The Amended Complaint does mention that “Plaintiff lost his credentials that he received from BLET when his
employment with NCSP was rescinded” (Document No. 13 at ⁋ 29), but does not define or explain the acronym
“BLET” and provides no facts indicating the loss of such credentials could impact Plaintiff’s future employment
prospects. (Id.)


                                                                                                                  6
             Case 5:20-cv-00612-D Document 21 Filed 04/16/21 Page 6 of 7
                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing was electronically filed with the
Clerk of Court using the CM/ECF system which will send notification to all other Parties as
follows:

                                    Walter L. Bowers Jr.
                                    Wooden Bowers Vinson PLLC
                                    8420 University Executive Park Drive
                                    Suite 810
                                    Charlotte, NC 28262
                                    wbowers@wbvlaw.com
                                    Counsel for Plaintiff



This, the 16th day of April, 2021

                                       Vennum PLLC



                                                     By:     /s/ Elizabeth Vennum
                                                             Elizabeth Vennum




                                                                                          7
           Case 5:20-cv-00612-D Document 21 Filed 04/16/21 Page 7 of 7
